Citation Nr: 1414987	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right knee patellectomy.  

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for a left knee disorder.  

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 until July 1978.  

These matters are on appeal from February 2008, June 2009, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge in February 2014 via videoconference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the VA paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The issue of entitlement to a temporary total rating on the basis on convalescence has been raised by the record in the Veteran's October 2012 claim and the February 2014 hearing testimony but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

REMAND

Regrettably, the Board finds that further development is needed to adjudicate these claims.  

An October 2012 VA treatment record indicates that the Veteran underwent a total right knee replacement in October 2012.  His most recent VA examination was in December 2012.  However, the examination did not address the symptomatology of the right knee status post arthroplasty.  Moreover, in his February 2014 hearing, the Veteran indicated that his left knee has worsened since his last VA examination and that he was planning to have a total left knee arthroplasty.  Accordingly, a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the December 2012 VA examination report.  

2. Thereafter, the RO must schedule the Veteran for a VA joints examination with the appropriate clinician to determine the current severity of his service-connected right and left knee disabilities. The VA claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All tests and studies necessary for evaluating service-connected knee disabilities shall be undertaken.  The examiner shall specifically acknowledge or refute whether the Veteran has undergone knee replacements.

3.  Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If any of the claims on appeal remain denied, the Veteran should be provided with the Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

